DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because in FIG. 6 element 953-3 should be either be element 935-3 or it should be discussed in the Specification as 953-3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al. US 2014/0356016 (Buchanan).
Regarding claim 1, Buchanan teaches a toner cartridge, comprising: 
a hollow body (102) including an inner space in which toner is received and a toner discharge portion through which the toner is discharged (¶0038); 

a first hook (stops 150a and 150b) provided on the body; and 
a second hook (end 140b), provided on the plunger and having a shape complementary to a shape of the first hook, to be elastically coupled to the first hook when the plunger is at the second position (¶0042).  
Regarding claim 2, Buchanan teaches the toner cartridge of claim 1, further comprising an elastic arm (148) to support at least one of the first hook or the second hook.  
Regarding claim 10, Buchanan teaches a toner cartridge, comprising: 
a hollow body (102) including an inner space in which toner is received and a toner discharge portion through which the toner is discharged; 
a plunger (140), accommodated in the inner space, movable from a first position to a second position along the inner space to push the toner through the toner discharge portion; and 
a locking member (stops 150a and 150b) to lock the plunger at the second position when the plunger is at the second position (¶0042).  
Regarding claim 11, Buchanan teaches the toner cartridge of claim 10, wherein the locking member includes: a first hook (150a/150b) provided on the body, and a second hook (end 140b), provided on the plunger and having a shape complementary to a shape of the first hook, to be elastically coupled to the first hook when the plunger is moved from the first position to the second position so as to lock the plunger at the second position (¶0042).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. US 2014/0356016 (Buchanan) and Buchanan et al. US 2013/0170871 (Buchanan ‘871).
claims 3, Buchanan teaches the toner cartridge of claims 1 and 10. 
Buchanan differs from the instant claimed invention by not explicitly disclosing: a movement preventing to selectively allow the plunger to be moved to the second position according to a rotational position of the plunger when the plunger is located at the first position. However rotational position locking mechanisms are well-known elements that may be implemented with the predictable results of the plunger being locked and therefore “prevent a user from accidentally opening shutter 120,” (¶0053). Buchanan ‘871 teaches a spiral rib and groove are known as other forms of ribs and grooves (¶0057).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plunger locking mechanism so that it is rotational dependent since Buchanan teaches this is a known alternative.
Regarding claims 7-9, 14 and 15, Buchanan teaches the toner cartridge of claim 1. Buchanan differs from the instant claimed invention by not explicitly disclosing: a spiral groove formed in the body; and a guide protrusion provided on the plunger to be guided by the spiral groove when the plunger is moved from the first position to the second position.  However this is a known alternative. Buchanan ‘871 teaches a spiral rib and groove are known as other forms of ribs and grooves (¶0057). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plunger locking mechanism so that it is rotational dependent since Buchanan teaches this is a known alternative.


Allowable Subject Matter
Claims 4-6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record does not teach or render obvious a toner cartridge, in combination with the other claimed limitations, having the uniquely distinct features of 
“a stopper provided on the plunger, a projection, provided on a portion of the body opposite to another portion of the body at which the toner discharge portion is provided, to catch the stopper, and a slot formed in the projection so that the stopper passes through the slot when the plunger rotates to a release position at which the stopper is aligned with the slot in a longitudinal direction of the plunger,” [emphasis added].
Regarding claim 5, the prior art of record does not teach or render obvious a toner cartridge, in combination with the other claimed limitations, having the uniquely distinct features of 
“a projection, provided on a portion of the body opposite to another portion of the body at which the toner discharge portion is provided, to catch the plurality of stoppers to prevent movement of the plunger in the longitudinal direction; and 
a slot recessed in the projection in a radial direction of the body so that each of the plurality of stoppers respectively pass through the slot according to a rotational position of the plunger,” [emphasis added]. Claim 6 is objected to by virtue of its dependence on claim 5.
Regarding claim 12, Buchanan teaches the toner cartridge of claim 10, further comprising: 

a projection, provided on a portion of the body opposite to another portion of the body at which the toner discharge portion is provided, to catch the 18WO 2020/046425PCT/US2019/023413 plurality of stoppers to prevent movement of the plunger in the longitudinal direction; and 
a slot recessed in the projection in a radial direction of the body so that each of the plurality of stoppers respectively pass through the slot according to a rotational position of the plunger,” [emphasis added]. Claim 13 is objected to by virtue of its dependence on claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852